Case 17-20879-RAM Doc131 Filed 02/03/20 Page1of4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 2nd Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Karma Onika Buchnor-Clarke JOINT DEBTOR: Ramon Oneil Clarke CASE NO.: 17-20879-RAM
SS#: xxx-xx- 3534 SS#: xxx-xx-1041
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [m] Included [| Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $1,926.52 formonths 1 to 6 ;
2. $2,005.00 formonths 7 to 8 ;
3. $3,470.00 formonths 9 to _13_;
4. $3,266.00 formonths_ 14 to 14 ;
5. $3,345.00 formonths 15 to 24 ;
6. $3,799.00 formonths 25 to 29 ;
7. $3,575.00 for months 30 to 60 _;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE_ [_| PROBONO
Total Fees: $6000.00 =Total Paid: = $1500.00 ~—S——_— Balance Due: ——— ‘$4500.00 >
Payable $125.00 /month (Months 1 to 40 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500 Attorney Fees; $2500 MMM Fees; $500 Motion to Modify Confirmed Plan

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

1. Creditor: U.S. Bank, N.A. as Trustee of the Igloo Series IV Trust c/o SN Servicing Corp as Servicer

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 4
Case 17-20879-RAM Doc 131 Filed 02/03/20 Page 2of4
Debtor(s): Karma Onika Buchnor-Clarke, on On Case number: 17-20879-RAM

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: 323 5th Street Arrearage/ Payoff on Petition Date $39,930.30
Eureka, CA 95501 Regular Payment (Maintain) $1,303.16 /month(Months 1 to 8 )
Last 4 Digits of Regular Payment (Maintain) $1,777.88 /month(Months 9 to 14 )
Account No.: 1924 Regular Payment (Maintain) $1,926.60 /month (Months 15 to 24 )
Regular Payment (Maintain) $2,335.24 ‘month (Months 25 to 29 )
Regular Payment (Maintain) $2,011.11 ‘month (Months 30 to 60 )
Arrears Payment (Cure) $0.00 /month(Months 1 to 8 )
Arrears Payment (Cure) $767.89 /month(Months 9 to 59 )
Arrears Payment (Cure) $767.91 ‘month (Months 60 to 60 )
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [m] Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_|taxes [_]insurance directly
Address of Collateral:
20608 NW 12th Ave, Miami Gardens, FL 33169
[_] Personal Property/Vehicle
Description of Collateral:
2. Creditor: Santander Consumer USA
Address: P.O. Box 560284 Arrearage/ Payoff on Petition Date
Dallas, TX 75356 Payoff (Including 5.25% monthly interest $122.02 /month(Months 1 to 60 )
Last 4 Digits of
Account No.: 2178
Other:
[_] Real Property Check one below for Real Property:
[_ [Principal Residence [_]Escrow is included in the regular payments
[_ Other Real Property [_|The debtor(s) will pay [_|taxes [_Jinsurance directly
Address of Collateral:
[m] Personal Property/Vehicle
Description of Collateral: 2009 Nissan Frontier Cre
3. Creditor: U.S, Bank, N.A. as Trustee of the Igloo Series IV Trust c/o SN Servicing Corp as Servicer
Address: 323 Sth Street Arrearage/ Payoff on Petition Date $3,794.66
Eureka, CA 95501 Asrears Payment (Cure) $0.00 /month (Months 1 _ to 29 )
Last 4 Digits of Asrears Payment (Cure) $122.41 /month (Months 30 to 59 )
Account No.: 1924 Arrears Payment (Cure) $122.36 /month (Months 60 to 60 )
Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page 2 of 4
Case 17-20879-RAM

Doc 131 Filed 02/03/20 Page 3 of 4
Debtor(s): Karma Onika Buchnor-Clarke, on On Case number: 17-20879-RAM

 

 

 

[m] Real Property
[mPrincipal Residence
[_ Other Real Property

Address of Collateral:
20608 NW 12th Ave, Miami Gardens, FL 33169

[_] Personal Property/Vehicle

Description of Collateral:

Check one below for Real Property:
[m|Escrow is included in the regular payments

[_|The debtor(s) will pay [_]|taxes [_Jinsurance directly

 

 

B. VALUATION OF COLLATERAL: [lt] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[] NONE

[m] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

[|] Other:

Name of Creditor

 

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
' Santander Consumer USA 2865

2009 Hyundai Veracruz V-6

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

(§] NONE

IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [Bt] NONE
B. INTERNAL REVENUE SERVICE: [mj] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE

D. OTHER: [B®] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0.00 ‘month (Months 1 to 6 )
Pay $70.63 /month (Months 7 to 8 )
Pay $146.52 /month (Months 9 to 13 )
Pay $146.61 ‘month (Months 14 to 14 )
Pay $68.99 ‘month (Months 15 to 24 )
Pay $68.95 /month (Months 25 to 29 )
Pay $69.07 /month (Months 30 to 40 )
Pay $194.07 ‘month (Months 41 to 59 )
Pay $194.10 /month (Months 60 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED:  [m] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17)

Page 3 of 4

 
Case 17-20879-RAM Doc 131 Filed 02/03/20 Page4of4
Debtor(s): Karma Onika Buchnor-Clarke, on On Case number: 17-20879-RAM

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[§] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [7] NONE

[m| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

 

VIII. NON-STANDARD PLAN PROVISIONS [|] NONE
[m™] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

1. Debtor was unsuccessful with Mortgage Mediation. $3794.66 is Post Petition Arrears.
2. Debtor is surrendering the 2009 Hyundai Veracruz V-6 in month 14. [Claim of Santander Consumer USA #2865]

[] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/Karma Onika Buchnor-Clarke Debtor 2/3/2020 /s/Ramon Oneil Clarke Joint Debtor 2/3/2020
Karma Onika Buchnor-Clarke Date Ramon Oneil Clarke Date
/s/Craig Feldman 2/3/2020

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
